DETAILED ACTION
Claims 1-14 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  In line 2, it reads “the first collar of the until the” and should rather read as --the first collar until the--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyda et al., hereinafter “Buyda ‘557” (U.S. Pub. No. 2018/0271557).
Regarding claim 1, Buyda ‘557 discloses a surgical access assembly (see Figures 13-15) comprising:
an elongated cannula member 204 (see Figures 14-15) having a proximal end portion and a distal end portion;
a balloon anchor 222 (see Figures 13-15) coupled to the distal end portion of the elongated cannula member, a sleeve 206 of the balloon anchor extending proximally along an outer surface of the elongated cannula member (see paragraph [0057]);
a chamber 228 (see paragraph [0058]) defined between the sleeve 206 of the balloon anchor and the outer surface of the elongated cannula member 204 (see Figure 14); and
a first collar 230 (see paragraph [0059]) coupled to the elongated cannula member, the first collar slidable along the elongated cannula member 204 and engageable with the sleeve 206 of the balloon anchor (Id.).

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buyda et al., hereinafter “Buyda ‘937” (U.S. Pub. No. 2019/0059937).
Regarding claim 1, Buyda ‘937 discloses a surgical access assembly (see Figures 1-8) comprising:
an elongated cannula member (14 in Figures 1-6 or 214  in Figures 7-8) having a proximal end portion and a distal end portion;
a balloon anchor (20b in Figures 1-6 or 220 in Figures 7-8) coupled to the distal end portion of the elongated cannula member, a sleeve (16 in Figures 1-6 or 216 in Figures 7-8) of the balloon anchor extending proximally along an outer surface of the elongated cannula member;
a chamber (within 36/20a in Figures 1-6 or within 236/230 in Figures 7-8) defined between the sleeve of the balloon anchor and the outer surface of the elongated cannula member (see paragraphs [0049]-[0050], [0066]-[0067]); and
a first collar (42b in Figures 1-6 or 224 in Figures 7-8; see paragraphs [0057]-[0058] and [0063]-[0064]) coupled to the elongated cannula member, the first collar slidable along the elongated cannula member and engageable with the sleeve of the balloon anchor (Id.; 42b and 224 may be movable relative to cannula member 14, 214, respectively).
	Regarding claim 2, Buyda ‘937 discloses a second collar (42a in Figures 1-6 or 222 in Figures 7-8) disposed proximal to the first collar and coupled to the elongated cannula member, the second collar slidable along the elongated cannula member and engageable with the sleeve of the balloon anchor (see paragraphs [0057]-[0058] and [0063]-[0064]).
	Regarding claim 3, Buyda ‘937 discloses the chamber (within 36/20a in Figures 1-6 or within 236/230 in Figures 7-8) is a pre-filled with fluid (see paragraphs [0052] and [0067]; a fixed amount of inflation media is contained within the chamber).
	Regarding claim 4, Buyda ‘937 discloses the first collar (42b in Figures 1-6 or 224 in Figures 7-8) is capable of being translated (sliding) distally along the elongated cannula member from a first position at the proximal end portion to a second position at the distal end portion (see paragraphs [0057]-[0058] and [0063]-[0064]).
	Regarding claim 10, Buyda ‘937 discloses a cannula housing (12 in Figure 1 and similar housing proximal to 222 in Figures 7-8) coupled to the proximal end portion of the elongated cannula member.
	Regarding claim 11, Buyda ‘937 discloses a method of actuating a balloon anchor (20b in Figures 1-6 or 220 in Figures 7-8) of a surgical access assembly comprising:
sliding a first collar (42b in Figures 1-6 or 224 in Figures 7-8) distally along an elongated cannula member (14 in Figures 1-6 or 214  in Figures 7-8) of the surgical access assembly (see paragraphs [0057]-[0058] and [0063]-[0064]; 42b and 224 are moved distally relative to cannula member 14, 214 and away from 42a, 222, respectively), the surgical access assembly including a balloon anchor (20b in Figures 1-6 or 220 in Figures 7-8) disposed in a distal region thereof, the balloon anchor having a sleeve (16 in Figures 1-6 or 216 in Figures 7-8) extending proximally along an outer surface of the elongated cannula member defining a chamber (within 36/20a in Figures 1-6 or within 236/230 in Figures 7-8) therebetween; and
engaging the first collar with the sleeve such that a fluid in the chamber is transferred to the balloon anchor thereby expanding the balloon anchor (see paragraphs [0052], [0057]-[0058], [0063]-[0064], [0067]; 42b and 224 are moved along the sleeve to move inflation media to expand the balloon anchor).
It is noted that in paragraph [0067] Buyda ‘937 teaches that a clinician may control the diameter or overall size of the balloon anchor during a procedure, and therefore the first and second collars are moved towards and away from each other accordingly during a procedure.
	Regarding claim 12, Buyda ‘937 discloses sliding a second collar (42a in Figures 1-6 or 224 in Figures 7-8) distally along the elongated cannula member of the surgical access assembly (see paragraphs [0057]-[0058] and [0063]-[0064], [0067]; 42a and 224 are moved towards first collar 42b, 222 to an approximated position) such that the second collar abuts the first collar thereby inhibiting proximal movement of the first collar (Id.).
Regarding claim 13, Buyda ‘937 discloses sliding the second collar proximally along the elongated cannula member to retreat from the first collar thereby allowing proximal movement of the first collar (see paragraphs [0057]-[0058], [0067]; 42a, 222 move away from first collar 42b, 224 to a spaced position); and sliding the first collar proximally along the elongated cannula member towards the second collar thereby deflating the balloon anchor (Id.; 42a, 222 move towards first collar 42b, 224 to an approximated position so that balloon anchor is deflated). 
	Regarding claim 14, Buyda ‘937 discloses engagement of the first collar with the sleeve collapses the sleeve (see paragraphs [0052], [0057]-[0058], [0063]-[0064], [0067]; 42b and 224 may be slidable along sleeve to move inflation media out of the balloon anchor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buyda ‘557 (U.S. Pub. No. 2018/0271557) in view of Criscuolo et al., hereinafter “Criscuolo” (U.S. Pub. No. 2004/0230218). 
Regarding claim 2, Buyda ‘557 discloses the claimed assembly, as discussed above, except for a second collar disposed proximal to the first collar and coupled to the elongated cannula member, the second collar slidable along the elongated cannula member and engageable with the sleeve of the balloon anchor.
In the same field of art, namely surgical access assemblies, Criscuolo teaches in Figure 1 and paragraph [0068] a first collar 74 and a second collar 76 proximal to the first collar and coupled to an elongated cannula member 47, the second collar slidable along the elongated cannula member (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a second collar as claimed, as taught by Criscuolo, to Buyda ‘557 in order to secure the first collar in a desired longitudinal position (Id.).  It is noted that once combination is made, the second collar would be engageable with the sleeve of the balloon anchor in Buyda ‘557.
Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, teaches or renders obvious a surgical access assembly including, inter alia, a balloon anchor, a pre-filled chamber defined between a sleeve of the balloon anchor and an outer surface of a cannula member, and a first collar slidable along the cannula member towards a distal position such that fluid is transferred from the chamber to the balloon anchor thereby expanding the balloon anchor, as in claim 5.  The closest prior art referenceBuyda ‘937 (U.S. Pub. No. 2019/0059937) discloses when first collar (42b in Figures 1-6 or 224 in Figures 7-8) is moved distally, away from second collar (42a in Figures 1-6 or 224 in Figures 7-8), fluid instead remains in the chamber, or is transferred from the balloon anchor to the chamber, rather than being transferred to the balloon anchor (20b in Figures 1-6 or 220 in Figures 7-8) for expansion, and there would be no rationale or motivation to modify the first collar to be slidable in the opposite direction (distally) to transfer fluid from the chamber to the balloon anchor as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swisher (U.S. Pub. No. 2010/0081990)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771